UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4589


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KIMBLE DWEESE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00196-D-1)


Submitted:   March 20, 2013                 Decided:   March 25, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kimble Dweese Jones pled guilty to one count of being

a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2006).       The district court sentenced him to 210

months of imprisonment.        Jones now appeals.           In accordance with

Anders v. California, 386 U.S. 738 (1967), Jones’ attorney has

filed a brief certifying that there are no meritorious issues

for appeal but questioning whether breaking and entering is a

qualifying predicate violent felony for Armed Career Criminal

Act   (“ACCA”)   purposes,     whether      Jones’   sentence      violated     the

Sixth    Amendment   because     the     court    increased       the    term   of

imprisonment     based   on   facts    not   proven      beyond    a    reasonable

doubt, and whether the ACCA’s current definition of a “violent

felony” is unconstitutionally vague.              Jones received notice of

his right to file a supplemental pro se brief, but has not done

so.   Finding no error, we affirm.

           First,    counsel    asks     this    court      to   reconsider     our

decision in United States v. Thompson, 588 F.3d 197 (4th Cir.

2009),   which   forecloses     any    argument      that    a   North    Carolina

breaking and entering offense does not constitute a crime of

violence for ACCA purposes.           In Thompson, we held that “a North

Carolina conviction for breaking and entering . . . is, as a

matter of law, a violent felony within the meaning of ACCA.”

Thompson, 588 F.3d at 202 (internal quotation marks omitted).

                                        2
This   court      has   rejected        Jones’          argument,         and    a    panel      cannot

overrule   a      prior      panel      decision         of    this       court.        Watkins      v.

SunTrust     Mortg.,         Inc.,      663     F.3d      232,     241       (4th      Cir.       2011)

(internal quotation marks omitted).

            Jones next argues that his sentence as an armed career

criminal     violated         his       Sixth          Amendment      rights          because      his

sentence   was      imposed       based       on       uncharged      facts       about      a    prior

conviction        and   was       not    proven          beyond       a    reasonable            doubt.

However, we have consistently rejected this argument.                                            United

States v. Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005); see also

United States v. Thompson, 421 F.3d 278, 283 (4th Cir. 2005).

            Finally,         Jones      contends          that,       in    the       wake    of    the

Supreme Court’s decisions in Begay v. United States, 553 U.S.

137 (2008), and Chambers v. United States, 555 U.S. 122 (2009),

the    definition       of    a    “violent            felony”     does         not   provide       the

“constitutionally            required      notice         of     proscribed           conduct       nor

clarity      of     legislation               necessary          to        prevent        arbitrary

enforcement and sentencing.”                       In United States v. Hudson, 673

F.3d 263, 268-69 (4th Cir. 2012), cert. denied, 133 S. Ct. 207

(2012), Hudson raised the issue of whether the residual clause

under 18 U.S.C. § 924(e)(2)(B)(ii) was unconstitutionally vague.

We noted that the issue was waived because it was not raised in

the opening brief.           Nevertheless, we stated that



                                                   3
      notwithstanding [Hudson’s] waiver, the Supreme Court
      has consistently declined to find the residual clause
      void for vagueness. Most recently in Sykes v. United
      States, 131 S. Ct. 2267 (2011), the Court noted that
      although ACCA’s general and qualitative approach to
      defining violent felonies may at times be more
      difficult for courts to implement, it is within
      congressional power to enact.

673 F.3d at 268-69 (quoting Sykes, 131 S. Ct. at 2277) (internal

quotation    marks    omitted).          Likewise,       the     court    in    United

States v. Hart, 674 F.3d 33, 41 n.3 (1st Cir. 2012), rejected

the   argument     that     the   residual      clause    is    unconstitutionally

vague, citing James v. United States, 550 U.S. 192, 210 n.6

(2007).     See also United States v. Gore, 636 F.3d 728, 742 (5th

Cir. 2011) (same).        Thus, this argument is without merit.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Therefore, we affirm Jones’ conviction and sentence.                      This court

requires counsel to inform Jones, in writing, of his right to

petition    the    Supreme    Court   of       the   United    States    for    further

review.     If Jones requests that a petition be filed but counsel

believes such petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                      Counsel’s

motion must state that a copy thereof was served on Jones.                          We

dispense    with     oral     argument     because       the    facts     and    legal




                                           4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5